Citation Nr: 0109314	
Decision Date: 03/29/01    Archive Date: 04/03/01

DOCKET NO.  00-09 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran had active service from July 1943 to April 1946.


FINDINGS OF FACT

1.  A claim for service connection for bilateral hearing loss 
was denied by a February 1985 rating decision.

2.  The evidence submitted since the unappealed February 1985 
rating decision is either cumulative and redundant, or does 
not bear directly and substantially upon the issue at hand, 
and is not so significant that it must be considered in order 
to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The February 1985 rating decision that denied service 
connection for bilateral hearing loss is final.  38 U.S.C.A. 
§ 4005(c) (1982); 38 C.F.R. § 19.192 (1984).

2.  Evidence since the February 1985 rating decision wherein 
the regional office (RO) denied the claim for service 
connection for bilateral hearing loss is not new and 
material, and the claim for service connection is not 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.104, 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

Following notification of an initial review and adverse 
determination by the RO, a notice of disagreement must be 
filed within one year from the date of notification thereof; 
otherwise, the determination becomes final and is not subject 
to revision except on the receipt of new and material 
evidence.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104(a); Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

In Evans v. Brown, 9 Vet. App. 273, 285 (1996), the United 
States Court of Appeals for Veterans Claims (previously known 
as the United States Court of Veterans Appeals prior to March 
1, 1999, hereafter "the Court") held that "in order to 
reopen a previously and finally disallowed claim . . . there 
must be 'new and material evidence presented or secured' . . 
. since the time that the claim was finally disallowed on any 
basis, not only since the time that the claim was last 
disallowed on the merits."

If new and material evidence has been received with respect 
to a claim, which has become final, then the claim is 
reopened and decided on a de novo basis.  38 U.S.C.A. § 5108.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially on the specific matter under consideration, 
which is neither cumulative nor redundant and which is, by 
itself or in combination with other evidence, so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156(a).

Under the basic law, service connection may be established 
for a disability resulting from disease or injury incurred or 
aggravated by active service.  38 U.S.C.A. § 1110  (West 1991 
& Supp. 2000).  In order to show a chronic disease in service 
there must be a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(2000).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and organic diseases of the nervous system 
become manifest to a degree of 10 percent within 1 year from 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 3.307, 3.309 (2000).

The Board of Veterans' Appeals (Board) must point out that 
the existence of disability is a statutory requirement quite 
independent of any previous law or case law based upon the 
concept of a well-grounded claim.  Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  In other words, the recent 
legislative change eliminating the concept of a well-grounded 
claim did not in any way alter the basic statutory 
requirement that there must be a present disability before 
service connection may be granted.  Moreover, it was also 
held that a claim for service connection was "well 
grounded" when three basic elements are satisfied with 
competent evidence.  Caluza v. Brown, 7 Vet. App. 498 (1995).  
First, there must be competent medical evidence of a current 
disability (a medical diagnosis).  Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992); Brammer v. Derwinski, supra.  
Second, there must be evidence of an occurrence or 
aggravation of a disease or injury incurred in service (lay 
or medical evidence). Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991); Layno v. Brown, 6 Vet. App. 465 (1994).  Third, 
there must be a nexus between the in-service injury or 
disease and the current disability (medical evidence or the 
legal presumption that certain disabilities manifest within 
certain periods are related to service).  Grottveit v. Brown, 
5 Vet. App. 91, 93; Lathan v. Brown, 7 Vet. App. 359 (1995).

It has been further held that the second and third elements 
of a claim for service connection can also be satisfied under 
38 C.F.R. § 3.303(b) (2000) by (a) evidence that a condition 
was "noted" during service or an applicable presumption 
period; (b) evidence showing post-service continuity of 
symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
post-service symptomatology.  See 38 C.F.R. § 3.303(b); 
Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  
Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period and (ii) present manifestations of the 
same chronic disease.  Ibid.

The veteran's original claim for service connection for 
bilateral hearing loss was denied by a February 1985 rating 
decision on the basis that the evidence of record did not 
show hearing loss was incurred in service.  In an earlier 
rating decision of January 1978, the veteran was awarded a 
nonservice-connected pension based on postoperative status 
aortic valve replacement due to arteriosclerotic heart 
disease; arteriosclerosis of abdominal aorta and peripheral 
vessels with secondary nerve deafness right ear and vertigo.  
The record includes a July 1976 "History and Physical 
Examination Record" from St. Vincent's Hospital and Medical 
Center revealing the veteran's current occupation as chainsaw 
mechanic.  Previously, he had been an automobile mechanic.  
The review of his past medical history was described as 
"remarkably negative," and there was no reference to any 
hearing disability.  

A certificate of attending physician dated May 1977 reflects 
that the veteran had his aortic valvular surgery in July 1976 
and in September 1976 the veteran had the sudden onset of 
deafness in his right ear associated with vertigo.  The 
certificate further reflects that the veteran underwent an 
examination by Dr. P.H., who believed that the dizziness and 
vertigo was secondary to internal auditory artery occlusion.  
The veteran underwent a vestibular examination at the 
University of Oregon Health Sciences Center in January 1977, 
which appeared to confirm Dr. H's diagnosis.  The May 1977 
report of the attending physician noted that the veteran had 
previously experienced some deafness in his left ear.  A 
December 1977 VA examination report reflects that no hearing 
was detected in the veteran's right ear, but both the right 
and left eardrums appeared normal.  

In January 1985, the veteran reported he was with the "big 
guns" on a ship as a gunner's mate for 14 months.  The 
veteran's spouse stated that they were married in 1951 and 
his hearing then was defective and had become worse.  She 
noted his naval service aboard the U.S.S. Hubbard (DE -211).  

The veteran did not appeal the February 1985 rating decision 
and it became the last final denial under Evans v. Brown, 
supra.  Since the February 1985 rating decision the veteran 
has submitted a "buddy statement" dated September 1999 from 
F.B.K. which states that he served with the veteran aboard 
the USS Hubbard from May 1944 until its decommissioning in 
November 1945.  F.B.K. states that he and the veteran were 
both manning three-inch 50-caliber guns, which were 
positioned underneath the muzzle of another gun.  F.B.K. 
states that he "took" a muzzle blast that "tore my ears 
up" and can vouch for the same damage occurring to the 
veteran's hearing.

II.  Analysis

The Board must first note that the United States Court of 
Appeals for the Federal Circuit entered a decision in Hodge 
v. West, 155 F.3d 1356 (Fed.Cir. 1998) concerning the 
definition of the term "new and material evidence" found in 
38 U.S.C.A. § 5108 (West 1991).  In that determination, the 
Court of Appeals for the Federal Circuit held that the Court 
in Colvin v. Derwinski, 1 Vet. App. 171 (1991), had 
"overstepped its judicial authority" by adopting a social 
security case law definition of "new and material 
evidence," rather than deferring to the "reasonable 
interpretation of an ambiguous statutory term established by 
[VA] regulation."  Id. at 1357, 1364.  The Court of Appeals 
for the Federal Circuit further held that the Court's "legal 
analysis may impose a higher burden on the veteran before a 
disallowed claim is reopened" as to what constitutes 
"material evidence" (Id. at 1357, 1360), and remanded the 
case for review under the Secretary's regulatory definition 
of "new and material evidence."

In Hodge, the Court of Appeals for the Federal Circuit found 
that the definition of "new and material evidence" applied 
by the Court under Colvin was as follows:

Evidence is 'new and material' if: (i)  it 
was not of record at the time of the last 
final disallowance of the claim and is not 
merely cumulative of evidence of record; (ii) 
it is probative of the issue at hand; and if 
it is 'new' and 'probative' (iii) it is 
reasonably likely to change the outcome when 
viewed in light of all the evidence of 
record.

Id. at 1359 [hereafter Colvin definition].  The Court of 
Appeals for the Federal Circuit found that part (iii) imposed 
a higher burden on claimant's than the VA regulatory 
definition because it:

. . . specifically focuses on the likely 
impact the new evidence submitted will have 
on the outcome of the veteran's claim; it 
requires that 'there must be a reasonable 
possibility that the new evidence, when 
viewed in the context of all the evidence, 
both old and new, would change the outcome.' 
(citations omitted).

Id. at 1363.

Citing the regulatory history, the Court of Appeals of the 
Federal Circuit held that:

. . . the purpose behind the [VA] definition 
was not to require the veteran to demonstrate 
that the new evidence would probably change 
the outcome of the claim; rather it 
emphasizes the importance of a complete 
record for evaluation of the veteran's claim.

Id. at 1363. 

For the limited purpose of determining whether new and 
material evidence has been submitted, in the instant case, 
the Board will assume that the evidence submitted by and on 
behalf of the claimant must be presumed to be credible.  King 
v. Brown, 5 Vet. App. 19 (1993).  

In this case, the buddy statement is cumulative and redundant 
of a statement made and submitted by the veteran in January 
1985 when he reported he was with the "big guns" on a ship 
as a gunner's mate for 14 months.  The buddy statement 
provides a more detailed statement as far as the type of 
gunfire and exposure to a muzzle blast, but nonetheless 
fundamentally is cumulative and redundant of the veteran's 
earlier statement.  The buddy statement also offers a lay 
opinion as to the etiological origins of the veteran's 
hearing loss.  The Board notes that while the etiology of the 
veteran's hearing loss is integral to the success of the 
veteran's claim, the buddy statement, although presumed 
credible, does not constitute competent evidence.  The Court 
has held that a lay person is not competent to make a medical 
diagnosis or to relate a medical disorder to a specific 
cause.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).   

The Board therefore concludes first that the buddy statement 
is cumulative and redundant, and therefore is not new.  In 
the alternative, even if the Board were to find the statement 
could be deemed new, the Board would conclude that it does 
not bear directly and substantially on the specific matter 
under consideration, and by itself or in combination with 
other evidence, it is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  
In this regard, the evidence of record contains medical 
treatment records from the 1970's that demonstrate the 
veteran's right ear total loss of hearing is plainly due to 
post service disability.  These same records fail to reflect 
any indication that the left ear hearing loss was noted, even 
by statements of medical history, to date back to service.  
The 1976 records can, in fact, be read for the proposition 
that no hearing loss was present at that time.  These records 
further contain statements of medical history of employment 
post service as a chain saw mechanic, an occupation that 
patently involves noise exposure.  Thus, the lay evidence of 
noise exposure in service is not "so significant" by itself 
or in consideration of the other evidence of record as to 
warrant reopening of the claim.   

In its October 1999 rating decision, the RO notified the 
veteran of what constitutes "new and material evidence" and 
advised the veteran of the reasons why the additional 
evidence did not meet the requirements.  The RO specifically 
states, that while the buddy statement attests to gunfire 
exposure, no evidence of a direct link between that exposure 
and hearing loss was presented.  In its February 2000 
statement of the case the RO provides the veteran with the 
provisions of 38 C.F.R. § 3.156(a) and again explains what 
evidence is needed to substantiate the claim for service 
connection for bilateral hearing loss.  The Board finds, 
therefore, that the RO has met the notice provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (hereinafter the VCAA).  The Board 
finds further that the development provisions of the VCAA do 
not apply in this case because the only issue is whether new 
and material evidence was presented to reopen the claim for 
service connection for bilateral hearing loss.  The Board 
finds that new and material evidence was not presented.



ORDER

New and material evidence not having been received to reopen 
the veteran's claim for service connection for bilateral 
hearing loss, the claim remains denied.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

